White, Justice
(dissenting).
I would sustain assignment of eror number one and quash the indictment on the ground that it is inherently unjust to advise the trial jury of prior convictions by reading an indictment containing such information. Under such a procedure the jury enters upon the trial of the case with the thought, if not the presumption, in mind that the defendant is guilty as charged. This casts *596upon him the burden of proving his innocence which, of course, is contrary to our system of jurisprudence.
The majority opinion, herein written by Mr. Special Justice Clement, correctly follows the opinion of the majority in Frost v. State, 203 Tenn. 549, 314 S.W.2d 33 but I think the dissenting opinion of Justice Swepston in that case is correct.
For the foregoing reasons I respectfully dissent in which I am joined by Mr. Justice Dyer.